United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3000
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Myron Lockwood Gill,                     *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: June 24, 2004
                                 Filed: July 1, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal, Myron Lockwood Gill challenges his convictions
and the sentence imposed by the district court* after a jury found Gill guilty of being
a felon in possession of a firearm and knowingly possessing an unregistered sawed-
off shotgun. Gill’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing the district court committed clear error in
denying Gill an acceptance-of-responsibility reduction because Gill admitted his guilt


      *
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
during the traffic stop that led to his arrest. In his pro se brief, Gill contends he was
unfairly and prejudicially denied pretrial release; the district court committed error
in denying his suppression motion; the government failed to establish beyond a
reasonable doubt he possessed a shotgun; a Bureau of Alcohol, Tobacco and Firearms
agent should not have been allowed to testify on fingerprinting issues; the district
court gave the jury a confusing answer when asked whether knowing an item was in
one’s presence qualified as possession; his presentence report contained one-sided
information; and he received ineffective assistance of counsel. Gill also seeks new
appellate counsel.

       The district court did not commit clear error in denying Gill an acceptance-of-
responsibility reduction. Although Gill admitted before his arrest the shotgun was
his, he put the government to its burden at trial by later denying possession of the
shotgun underlying his convictions. See U.S.S.G. § 3E1.1, comment. (n.2); United
States v. Ervasti, 201 F.3d 1029, 1043 (8th Cir. 2000) (standard of review).

       We also reject Gill's pro se arguments. Gill never sought an expedited appeal
of the detention order, and the issue is now moot. The denial of Gill’s suppression
motion is supported by testimony that the driver of the car in which Gill was riding
reported during a valid traffic stop that a shotgun was in the car and Gill later
spontaneously admitted to police the weapon was his. See United States v. Linkous,
285 F.3d 716, 719 (8th Cir. 2002) (traffic stop); United States v. Hernandez, 281 F.3d
746, 748 (8th Cir. 2002) (credibility of witnesses); United States v. Morgan, 270 F.3d
625, 630 (8th Cir. 2001) (standard of review), cert. denied, 537 U.S. 849 (2002);
United States v. Hawkins, 102 F.3d 973, 975 (8th Cir. 1996) (spontaneous
admission), cert. denied, 520 U.S. 1179 (1997). We also conclude sufficient evidence
supported both jury verdicts; Gill’s ineffective-assistance claims are more properly
raised in 28 U.S.C. § 2255 proceedings, see United States v. Santana, 150 F.3d 860,
863 (8th Cir. 1998); and his remaining pro se arguments lack merit.



                                          -2-
      Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. We thus affirm the district court. We also
grant counsel’s motion to withdraw, and we deny Gill’s motion for new appellate
counsel.
                      ______________________________




                                       -3-